Citation Nr: 1204127	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-17 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963. 

The current appeal comes before the VA Board of Veterans Appeals (Board) from an October 2006 rating decision of the VA Regional Office in St. Petersburg, Florida. 

The Veteran was afforded a personal hearing in March 2009 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record. 

In April 2009, and again in April 2010, the Board remanded this claim for further development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   The case has been returned and is ready for further review. 


FINDINGS OF FACT

1.  The Veteran served in Thailand, not Vietnam, during the Vietnam War, and his service in Thailand was not during a time when herbicides (Agent Orange) were sprayed there.  

2.  There is no evidence of Type II diabetes mellitus during the Veteran's service or within one year of his discharge, and there is otherwise no competent, probative evidence of a link between this condition and his service.   



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the denial to reopen his claim for service connection for diabetes mellitus.  The Board granted his claim to that extent.   Courts have held that once a claim is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. However the Board notes that the VCAA letter sent to the Veteran in September 2006 included the notice required by VCAA for a service connection claim and included notice as to Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records for the Veteran which confirmed a current disability.   And he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

Moreover, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, no evidence of the disorder for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim a remand for a VA examination would unduly delay resolution.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Laws and Regulations Pertaining to Service Connection, to include as due to Exposure to Herbicides 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b). 

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975. See 38 C.F.R. § 3.2(f). 

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation, and include prostate cancer. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, Type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure. 

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  In this case, the Veteran's personnel records establish service at Udorn.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. 

The Veteran's DD form 214 that shows that he served in the Marines and had a military occupational specialty of salvage man.  There is no indication on the DD 214 that he had service in Vietnam.  A copy of the appellant's Sea and Air Travel - Embarkation Slips show that he served in Japan and also spent two months between May 25, 1962 and July 23, 1962 at Udorn Thailand.  The Veteran presented testimony on personal hearing in March 2009 and stated that when he served in Udorn, Thailand, he patrolled portable airstrips that had been sprayed with herbicides.  He also asserted that there were vats of Agent Orange at Udorn, Thailand that he came into close contact with in his guard duties at a supply depot where 55-gallon drums of the herbicide were stored.  Additionally in his March 2010 informal hearing presentation, the Veteran's representative has pointed out that the Veteran has stated in his February 2007 notice of disagreement that while he was in Thailand, he was assigned to a Marine unit that had assignments in Vietnam.  The appellant's air and travel documents show no embarkation in Vietnam but as noted, do indicate that he had a presence in Thailand for approximately two months between May and July 1962. 

Service connection may be presumed for residuals of Agent Orange exposure by showing two things.  First, a Veteran must show that he served on the landmass in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even if the Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless equally applicable in cases, as here, involving claimed exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In this particular case at hand, despite claims to the contrary, the Veteran's service treatment and personnel records do not show that he served in the Republic of Vietnam.  Moreover, insofar as exposure to Agent Orange elsewhere in Thailand is concerned, the Department of Defense has indicated to the VA Chief Officer for Public Health and Environmental Hazards that there was some limited spraying of the herbicide Agent Orange in Thailand, but this occurred after the Veteran's service in Thailand during 1962.  

In a December 2009 Memorandum, VA determined that the Veteran's service in Vietnam could not be verified.  It was stated that DoD indicates that limited testing of herbicides was conducted in Thailand from April 2 to September 8, 1964.  It was noted that since the Veteran's dates of service in Udorn, Thailand were from May 25, 1962 to July 23, 1962 and thus request to JSRRC was not necessary.  

In an October 2010 letter the United States Marine Corps informed VA that they could not provide the Marine Air Base Squadron 12 Command Chronology from May 1962 to July 1962 as the records had been transferred but that their index shows that no reports prior to 1965 were transferred for this unit.  

In a February 2011 email from the Air Force Historical Research Agency it was noted that during May to July 1962 Udorn was not being used as a USAF installation and that during that time, Agent Orange was being tested in Vietnam and not utilized by the Air Force in Thailand.  

Since the Veteran did not serve in Vietnam or in Thailand during a time when Agent Orange was used there, the presumption of exposure to Agent Orange does not apply in this case.  As such, service connection for Type II diabetes mellitus may only be established with proof of actual direct causation.  In other words, medical evidence must show that the Veteran's Type II diabetes is related to his service or is a chronic condition that initially manifested to a compensable degree (of at least 10-percent disabling) within a year of his discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  No such evidence has been submitted, however.  

Here, none of the Veteran's service treatment records make any reference to diabetes - including insofar as relevant symptoms, etc.  The same is true for the one-year presumptive period following the conclusion of his service.  This is probative evidence against his claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  The record shows the earliest evidence of a diagnosis of diabetes is in 2002, many years after the Veteran's discharge from the military.  This, too, is probative evidence against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability).  

Perhaps more importantly, although VA examiners diagnosed the Veteran with Type II diabetes mellitus, there is no medical nexus opinion of record indicating, or even suggesting, the diabetes dates back even further to the Veteran's service, which ended in 1963.  This is most fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308   (Fed. Cir. 1998). 

The Veteran's assertions also have been taken into account in adjudicating this claim; however, as a layman, he does not have the necessary medical training and/or expertise to give a probative opinion on the initial manifestation of his diabetes mellitus and its etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93   (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is competent to attest to symptoms he has personally experienced, but he is not competent to provide a diagnosis or findings with respect to such symptoms - including in terms of determining whether there is an etiological link between his diabetes and service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As well, the Board finds that the Veteran is not competent to report that he was exposed to herbicides, including Agent Orange, during his service in Thailand.  The 
 Board finds that the credibility of this assertion is outweighed by the information that the Service set forth in its Memorandum for the Record.  The Board further finds that the information in the Memorandum is also more probative than the assertions contained in the hearing statements and the war diaries article that the Veteran submitted.  The basis for the Board's findings is that information from DoD, which has the most comprehensive and accurate official records regarding its own use of herbicides and defoliants.  See, e.g., Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992) (the service department's decisions on matters within its provenance are conclusive and binding on VA).  Thus, the Board has no basis on which to support a finding that the Veteran was exposed to herbicides in this case, assuming the factual accuracy of the Veteran's reports of his work and duties while in Thailand. 

The Board finds that the Veteran's statement that VA physicians told him that it was possible that his diabetes was related to Agent Orange exposure is insufficient to support a grant of service connection, because the factual predicate of exposure to Agent Orange is not established.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Further there is no medical documentation in the file which shows that such an opinion was offered by a VA examiner.  

For these reasons and bases, the Board finds that the credible evidence is against the Veteran's claim for service connection for Type II diabetes mellitus, including on the basis of exposure to Agent Orange.  As such, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ;Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, VA must deny his appeal. 


ORDER


Service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


